Citation Nr: 1216630	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  09-02 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for bilateral plantar fasciitis.

3.  Entitlement to service connection for a right hip disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1989 to November 2007.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for bilateral plantar fasciitis and a right hip disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a current diagnosis of sleep apnea.


CONCLUSION OF LAW

Service connection for sleep apnea is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In the present case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in November 2007 that fully addressed the entire notice element and was sent prior to the initial regional office decision in this matter.  The letter informed him of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence. 

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content. 

To fulfill Dingess requirements, in November 2007, the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The regional office successfully completed the notice requirements with respect to the issue on appeal. 

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent treatment records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The regional office has obtained service treatment records, private treatment records, and VA medical opinions and examinations pertinent to the issue on appeal.  Virtual VA records have been reviewed.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination. 

Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim. 

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for Sleep Apnea

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Generally, in order to prevail on the issue of service connection on the merits, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran is seeking entitlement to service connection for sleep apnea.  The Veteran contends that this disorder was incurred during service and that he continues to suffer from sleep apnea.

Service treatment records were reviewed.  Records indicate the Veteran was treated for sleep apnea during service.  The Veteran's August 2007 Air Force Physical Evaluation Board indicated that the Veteran was suffering from obstructive sleep apnea requiring use of a continuous positive airway pressure (CPAP) machine.  See August 2007 AF Form 356.

The Veteran was afforded a VA examination in May 2008 for his sleep apnea.  The Veteran reported that his wife complained that he was snoring, so he underwent a sleep apnea study during service.  After he started on CPAP, he stated he felt more rested.  However, the examiner noted that no criteria were met for sleep apnea/hypopnea because oxygen saturation was above 90%.  The examiner stated the Veteran did not meet objective criteria for diagnosis of sleep apnea at the time.  

The Veteran was afforded a more recent VA examination in May 2009.  The Veteran stated his sleep apnea had an onset during service.  He reported current symptoms were that if he does fall asleep in the daytime, without the machine, he will snore himself awake.  He admitted to some daytime hypersomnolence, but stated it is not nearly as bad as since he started using the CPAP.  It was noted that the Veteran uses CPAP each night for his sleep apnea.  A sleep study failed to demonstrate obstructive sleep apnea syndrome, although snoring was documented.  The examiner stated there were no objective findings to support a diagnosis of sleep apnea.

Complaints are not enough to establish service connection.  There must be competent medical evidence of a current disability resulting from that condition or injury.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").  

The Board acknowledges that the Veteran was diagnosed with sleep apnea during service.  However, there is no medical evidence of any current disorder.

The Board has considered the Veteran's arguments.  The Veteran has stated that he currently suffers from symptoms of sleep apnea.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

However, the Board finds that sleep apnea is the type of medical disorder that is difficult to establish solely on the basis of lay assertions.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

While the Veteran is competent to report a contemporaneous medical diagnosis and the Veteran is competent in describing symptoms that support a later diagnosis by a medical professional, there is no competent evidence from any health-care provider that he currently has a diagnosis of sleep apnea.  The Veteran has not submitted any post-service treatment records indicating a diagnosis or treatment of sleep apnea.

Where there is a question of medical causation between a current diagnosis and an injury, disease, or event in service, where a lay assertion of medical causation is not competent medical evidence, competent medical evidence is required to substantiate the claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159. 

The Board finds that the most probative evidence consists of the post-service VA examinations.  There is no medical evidence of present manifestations of the disease (sleep apnea) that was noted in service.  Similarly, although the Veteran has presented lay statements regarding a continuity of symptomatology, the Board finds the medical evidence of record to be more probative.  Medical evidence of record indicates that the Veteran does not currently meet the criteria for a diagnosis of sleep apnea.

Based on the evidence of record, there is no current medical diagnosis of sleep apnea.  Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

In sum, because post-service records do not indicate that the Veteran has a current diagnosis of sleep apnea, the Board finds that the evidence is against a grant of service connection for this disorder.


ORDER

Service connection for sleep apnea is denied.


REMAND

The Veteran is also seeking entitlement to service connection for bilateral plantar fasciitis and a right hip disorder.

The Veteran was afforded VA examinations for these disorders in May 2008 and May 2009.  The Board finds these examinations to be inadequate.  Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board notes that the Veteran asserts he currently has the same symptoms of foot pain and hip pain that service treatment records indicate he was diagnosed with bilateral plantar fasciitis and right hip bursitis during service.  Although the May 2008 and May 2009 VA examiners indicated the Veteran did not have a current diagnosis of a foot disorder or hip disorder, the VA examiners did not reconcile the previous diagnoses with the Veteran's current symptoms.  Additionally, the Board notes that no magnetic resonance imaging (MRI) testing of the right hip was conducted which might have been helpful in determining soft tissue injuries.  As the previous VA examinations were inadequate, the Veteran should be afforded new hip and foot examinations.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  

Additionally, any updated VA and private treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated VA and private treatment records.

2.  Afford the Veteran a VA examination for his bilateral plantar fasciitis.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should diagnose all current bilateral foot disorders and for each diagnosis, offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's foot disorder had its onset during service or is causally related to his active service.

The examiner must offer statements and an opinion to reconcile the Veteran's previous diagnosis of bilateral plantar fasciitis with his current foot complaints.

The examiner must acknowledge and discuss any lay evidence (statements made by lay persons, including the Veteran) of a continuity of symptomatology. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  Afford the Veteran a VA examination for his right hip disorder.  Any and all indicated evaluations, studies, and tests, to include an MRI if deemed necessary by the examiner, should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should diagnose all current right hip disorders and for each diagnosis, offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's right hip disorder had its onset during service or is causally related to his active service.

The examiner must offer statements and an opinion to reconcile the Veteran's previous diagnosis of right hip bursitis with his current right hip complaints.

The examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated.  

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


